Citation Nr: 0000659	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right knee sprain. 

2.  Entitlement to service connection for disability of the 
right upper extremity (other than tendinitis of the right 
deltoid), including the residuals of an arm sprain and elbow 
disability.

3.  Entitlement to service connection for the residuals of a 
strained right quadriceps.

4.  Entitlement to service connection for the residuals of a 
left wrist sprain.

5.  Entitlement to service connection for back disability, 
including disability of the lumbar and dorsal spines.

6.  Entitlement to service connection for respiratory 
disability, including bronchitis and asthma.

7.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left shoulder injury.
8.  Entitlement to a compensable rating for tendinitis of the 
right deltoid.

9.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from April 1980 to September 1992.  He also had service 
in the Air Force Reserve.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  During the course of the appeal, the veteran 
moved on two occasions and now resides in the jurisdiction of 
the RO in Indianapolis, Indiana.  His claims file was 
transferred accordingly.

In its August 1995 decision, the RO denied the veteran's 
claim of entitlement to service connection for back 
disability and made specific reference to the low back.  In 
May 1997, the RO confirmed and continued the denial of 
entitlement to service connection for back disability and 
made specific reference to the dorsal spine.  The veteran 
submitted Notices of Disagreement with respect to each of 
those decisions; and, after receiving a Statement of the Case 
(SOC) and Supplemental Statement of the Case (SSOC), 
perfected his appeal by submitting VA Form 9 or rendering 
testimony regarding his low back and dorsal spine.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
Accordingly, those issues are properly before the Board and 
are characterized as noted on the title page.

Finally, the Board notes that in August 1995, the RO granted 
entitlement to service connection for the residuals of a left 
shoulder injury and assigned a noncompensable evaluation 
effective September 29, 1994.  The veteran disagreed with the 
amount of that rating and the issue of an increased rating 
was addressed in the Statement of the Case (SOC).  In May 
1997, the RO increased the veteran's rating from 
noncompensable to 20 percent for his service-connected 
residuals of a left shoulder injury.  The effective date 
remained September 29, 1994.  He was issued a Supplemental 
Statement of the Case (SSOC) with respect to that increase; 
however, he did not specifically disagree with that rating.  
Therefore, the RO considered that issue withdrawn.  The Board 
notes, however, that the veteran need not respond to an SSOC.  
38 C.F.R. § 20.302(c) (1998).  Moreover, there is no evidence 
that the veteran has ever withdrawn that issue in writing or 
granted written permission for his representative to do so.  
38 C.F.R. § 20.204 (1998).  Further, there is no evidence 
that the veteran has limited his claim to a 20 percent 
evaluation for his residuals of a left shoulder injury.  
Inasmuch as claimants are presumed to be seeking the maximum 
available benefits, and since the 20 percent evaluation does 
not represent the maximum rating for that disability, the 
Board is of the opinion that the claim of entitlement to an 
increased rating for the residuals of a left shoulder injury 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

During the veteran's hearing before the undersigned in May 
1999, it was noted that previously separate issues of 
entitlement to service the residuals of a right arm sprain 
and entitlement to service connection for right elbow 
disability would be considered as one issue.  In this regard, 
it should be noted that service connection is already in 
effect for tendinitis of the right deltoid.  Accordingly, 
those issues have been recharacterized as noted on the title 
page.

The issues of entitlement to service connection for a 
cervical spine disability, entitlement to service connection 
for a respiratory disability, and entitlement to increased 
ratings for the veteran's left shoulder disability and for 
his right deltoid tendinitis, are the subject of a remand at 
the end of his decision.

Parenthetically, it should be noted that the veteran had 
service in support of Operation Desert Shield/Desert Storm as 
well as confirmed foreign service.  However, service in the 
Southwest Asia theater of operation during the Persian Gulf 
War has not been confirmed.  Nevertheless, the veteran does 
not contend that he has undiagnosed illness resulting from 
participation in the Persian Gulf War.  38 U.S.C.A. 1117 
(West Supp. 1991); 38 C.F.R. 3.317 (1998).  Indeed, the RO 
has not adjudicated any such claim of entitlement to service 
connection.  Accordingly, no issue of entitlement to service 
connection for undiagnosed illness is before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue of entitlement to service connection 
for a back disability has been obtained by the RO.

2.  The claim of entitlement to service connection for the 
residuals of a right knee sprain is not plausible.

3.  The claim of entitlement to service connection for 
disability of the right upper extremity (other than 
tendinitis of the right deltoid), including the residuals of 
an arm sprain and elbow disability, is not plausible.

4.  The claim of entitlement to service connection for the 
residuals of a right quadriceps strain is not plausible.

5.  The claim of entitlement to service connection for the 
residuals of a left wrist sprain is not plausible.

6.  The preponderance of the evidence does not establish a 
relationship between the veteran's current back disability, 
including osteoarthritis of the lumbar spine, and acute and 
transitory injuries to the lumbar and dorsal spines in 
service.

7.  The claim of entitlement to service connection for 
respiratory disability, including asthma and chronic 
bronchitis is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
residuals of a right knee sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
disability of the right upper extremity (other than 
tendinitis of the right deltoid), including the residuals of 
an arm sprain and elbow disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for the 
residuals of a strained right quadriceps is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for the 
residuals of a left wrist sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  Chronic back disability, including that of the dorsal and 
lumbar spines, was not incurred in or aggravated by service, 
nor may osteoarthritis of the lumbar spine be presumed to 
have been so incurred.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

6.  The claim of entitlement to service connection for 
respiratory disability, including bronchitis and asthma, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Claims

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question is whether the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  The Right Knee

The veteran's service medical records show that in December 
1986, he sprained his right knee playing racquetball.  
However, there is no record of further treatment during the 
ensuing 5 plus years of service.  Indeed, during his service 
separation examination in July 1992, he responded in the 
negative, when asked if he then had, or had ever had, a trick 
or locked knee; and the examination of his lower extremities 
was normal.

Since service, the veteran has not received any treatment for 
right knee disability.  During VA examinations in November 
1994 and February 1997, he complained of right knee pain and 
catching.  Although there was a diagnosis of a right knee 
injury by history, there was no diagnosis of current 
identifiable knee disability.  In February 1997, the examiner 
stated that the veteran's right knee injury in service could 
be the cause of his current complaints; however, in the 
absence of a medical diagnosis of any current identifiable 
right knee disability, the Board is of the opinion that there 
is no plausible basis for service connection. 

In arriving at this decision, the Board does not doubt the 
veteran's belief in the merits of his claim.  However, it 
must be emphasized that he is not qualified to render 
opinions which require medical expertise.  LeShore v. Brown, 
8 Vet. App. at 408; Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  It follows, then, that absent competent supporting 
evidence, the claim is not well grounded.


B.  The Right Upper Extremity

Service connection is currently in effect for right deltoid 
tendinitis, evaluated as noncompensable.  This claim is for 
entitlement to service connection for additional disability 
of the right upper extremity.  

The veteran's service medical records show that in June 1986, 
he was treated for a 2 week history of a muscle strain of the 
right arm.  In April 1987, X-rays of the right humerus 
revealed cortical thickening along the lateral aspect of the 
mid-diaphysis and a smoothly marginated ovoid area of 
increased soft tissue opacity.  The radiologist stated that 
such a finding was consistent with an area of chronic stress 
phenomenon with the possibility of an acute hematoma adjacent 
to the bone.  A follow-up treatment record indicated that the 
veteran had sustained a stress fracture of the right upper 
forearm; however, X-rays revealed that the relative 
thickening of the bony cortex  was indicative of the 
insertion of the deltoid muscle into the humerus.  No acute 
fracture, dislocation, or focal bony abnormality was 
identified.  A limited bone scan was also negative.  In 
September 1988, the veteran's right arm pain was associated 
with right deltoid tendinitis.

The service medical records also show that in August 1991, 
the veteran complained of locking in his right elbow.  X-rays 
revealed a possible bone spur in the right elbow; however, 
subsequent tomograms and arthrograms failed to confirm the 
presence of a loose body in the right elbow.  Thereafter, he 
underwent physical therapy, in part, for the right elbow.

During his service separation examination, the veteran 
responded in the affirmative, when asked if he then had, or 
had ever had a painful or trick shoulder or elbow.  The 
physical examination revealed right deltoid tenderness on 
abduction but was otherwise negative for disability of the 
right upper extremity.

During the November 1994 VA orthopedic examination, the 
examiner noted the history of the veteran's right arm sprain 
and the history of intermittent catching in his right elbow.  
On examination, however, those areas were asymptomatic.  
While the veteran continues to maintain that he has right 
upper extremity disability, in addition to right deltoid 
tendinitis, there is no current diagnosis or other competent 
medical evidence to support his claim.  As above, he is not 
qualified to make such a diagnosis; and, therefore, the Board 
is of the opinion that there is no plausible basis for 
service connection.  Accordingly, the claim is not well 
grounded.

C.  The Right Quadriceps

The service medical records show that from May to July 1982, 
the veteran was treated for a pulled right quadriceps muscle.  
In May 1991, he reported that his right thigh was tender 
after stretching.  The assessment was resolving muscle 
strain.  During the veteran's service separation examination 
in July 1992, there were no recorded complaints involving his 
right quadriceps, and an evaluation of the lower extremities 
was normal.

During the November 1994 VA orthopedic examination, the 
veteran's right quadriceps strain was noted by history only.  
There were no significant abnormal findings or other evidence 
of chronic disability of the right quadriceps.  The only 
reports of continuing disability come from the veteran; 
however, as before, he is only permitted to report evidence 
that is capable of lay observation.  He is not qualified to 
render expert opinion; and, therefore, it follows that the 
claim of entitlement to service connection for disability of 
the right quadriceps is not well grounded.

D.  The Left Wrist

As to the claim of entitlement to service connection for the 
residuals of a left wrist sprain, the Board notes that the 
veteran was treated in July 1990 for such a sprain.  There 
were no recorded complaints of left wrist problems during his 
service separation examination, and the evaluation showed 
that his upper extremities were normal.  

During the November 1994 VA orthopedic examination, the 
veteran was found to have a left wrist sprain by history 
which was asymptomatic.  Although the veteran reports 
continuing disability, the post service medical records are 
negative for any competent evidence of an identifiable left 
wrist disability.  Accordingly, the Board is of the opinion 
that there is no plausible basis for the claim; and 
therefore, it is not well grounded.

E.  The Back

Unlike the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for back 
disability is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Indeed, in February and 
September 1997, a VA examiner indicated that the veteran had 
a history of dorsal strain which could be related to a 1989 
injury.  

The service medical records show that from February 1983 to 
October 1989, the veteran was treated on several occasions 
for complaints of back pain, due to various injuries, 
including one sustained in an October 1989 motor vehicle 
accident.  The various diagnoses were low back strain 
(February 1983, May 1986); resolving upper mid-back muscle 
sprain (June 1983); and S1 hypesthesia (January 1985).  
During his service separation examination in July 1992, he 
responded in the affirmative, when asked if he then had, or 
had ever had, recurrent low back pain; however, the physical 
examination revealed that his spine was normal.  In August 
1992, the diagnosis was somatic dysfunction of the 
lumbosacral and thoracic spines.

Since service, the veteran has undergone several VA 
orthopedic examinations.  The various diagnoses have included 
thoracolumbar syndrome - history of injury (November 1994); a 
history of dorsal strain (February 1997 and September 1997); 
and low back pain, most likely mechanical, no evidence of 
radiculopathy in the lower extremities.  After reviewing the 
claims folder and performing an examination, the 1997 
examiner noted initially that such disorder could be related 
to the motor vehicle accident in service in 1989.  However, 
he noted that magnetic resonance imaging (MRI) of the 
thoracic and lumbar spines revealed no evidence of a 
herniated disc or stenosis.  There was an eccentric defect at 
T10-11 level posterolaterally on the left possibly 
representing bony impingement.  However, after reviewing that 
evidence, the examiner concluded that the veteran's spinal 
injury was not causing the alleged pain.  

VA outpatient records, dated from September 1998 to March 
1999, show that the veteran continued to be treated for 
chronic back pain.  A September 1998 MRI revealed diffuse 
degenerative changes, most prominent at the L5/S1 level in 
the form of osteophytes, facet osteoarthritis, and ligamentum 
flavum hypertrophy.  Neuroforaminal narrowing was also 
reported at that level.  In March 1999, it was noted that a 
recent electromyogram had been negative for radiculopathy.  

Despite the various back disorders noted since service, the 
medical evidence does not establish that the veteran's 
current back disability involving the thoracic and lumbar 
spines is related to the injuries or back disorders sustained 
in service.  The only reports of such a relationship are 
offered by the veteran (See, e.g., transcript of May 1999 
hearing on appeal.)  While he is qualified to report symptoms 
that are capable of lay observation, it must be emphasized 
that he is not qualified to render opinions which require 
medical expertise.  LeShore v. Brown, at 8 Vet. App. 408; 
Espiritu v. Derwinski, 2 Vet. App. at 494.  Accordingly, the 
Board is of the opinion that the dorsal and lumbar spine 
injuries in service were acute and transitory and resolved 
with no residual disability.  As such, the preponderance of 
the evidence is against the veteran's claim.

In arriving at this decision, the Board notes the statement 
by the November 1997 examiner that he wished to review the 
MRI; however, such a review was conducted 2 months earlier, 
and no evidence has been submitted since which tends to 
support the conclusion that the veteran's back disability is 
related to service.  Accordingly, no further development is 
warranted.


F.  Respiratory Disability

The service medical records show that starting in April 1978, 
the veteran was treated on several occasions for respiratory 
problems.  The various diagnoses included asthma and 
bronchitis.  
During VA examinations in November 1994, the diagnoses 
included probable asthmatic bronchitis.  

At his hearing at the RO in March 1996, the veteran testified 
that he had continued to have respiratory problems since 
service.

While the foregoing scenario is unclear as to whether the 
veteran actually has chronic asthma or chronic bronchitis 
which started in service, it suggests that the claim is at 
least capable of substantiation.  As such, the claim of 
entitlement to service connection is well grounded.  To that 
extent, this portion of the appeal is allowed.


ORDER

Entitlement to service connection for the residuals of a 
right knee sprain is denied.

Entitlement to service connection for disability of the right 
upper extremity (other than tendinitis of the right deltoid), 
including the residuals of an arm sprain and elbow 
disability, is denied.  

Entitlement to service connection for the residuals of a 
strained right quadriceps is denied.  

Entitlement to service connection for the residuals of a left 
wrist sprain is denied.

Entitlement to service connection for back disability, 
including disability of the thoracic and lumbar spines, is 
denied.

The claim for entitlement to service connection for 
respiratory disability, including bronchitis and asthma, is 
well grounded.  


REMAND

By a rating action, dated in April 1998, the RO specifically 
denied the veteran's claim of entitlement to service 
connection for cervical spine disability.  He was notified of 
that decision that same month.  In September 1998, the 
veteran stated that he was under the impression that his 
claim of entitlement to service connection for back 
disability had included his cervical spine.  Such statement 
is construed as a timely Notice of Disagreement with the 
denial of service connection for a cervical spine disability.  
Further, during his hearing before the undersigned in May 
1999, he rendered testimony to the effect that he wished to 
pursue a claim of entitlement to service connection for 
cervical spine disability.  The veteran and his 
representative have not been afforded a SOC reflecting 
adjudication of the claim.

Although the evidence is sufficient to render the veteran's 
claim of entitlement to service connection for respiratory 
disability well grounded, it is not dispositive of the issue.  
While the report of the November 1994 VA examination shows 
that asthmatic bronchitis is probable, it has not been 
confirmed.  In this regard, it does not appear that the 
claims folder was made available to the examiner for his 
review.  Moreover, the Board notes that during the veteran's 
hearing in May 1999, he testified to the effect that he had 
been seen for respiratory problems at VA Medical Centers (MC) 
in Biloxi, Mississippi, and Indianapolis, Indiana.  Other 
than the report of the November 1994 VA examination which was 
performed in Biloxi, it does not appear that records 
pertaining to respiratory problems have been associated with 
the claims folder.

The veteran seeks higher ratings for his service-connected 
left shoulder disability and for his service-connected right 
deltoid tendinitis.  In August 1995, the RO granted 
entitlement to service connection for the residuals of a left 
shoulder injury and for right deltoid tendinitis.  Each was 
evaluated as noncompensably disabling, effective September 
29, 1994.  The veteran appealed the amount of those ratings, 
and during the course of the appeal the RO increased the 
rating for the veteran's left shoulder to 20 percent.  The 
effective date remained September 29, 1994.  The 
noncompensable rating for the right shoulder was confirmed 
and continued.

In light of the foregoing, the Board is of the opinion that 
the veteran's claims for higher evaluations for his shoulder 
disabilities are original claims that were placed in 
appellate status by a Notices of Disagreement (NODs) 
expressing disagreement with an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

VA orthopedic examinations in November 1994 and February 
1997, considered the veteran's complaints and range of motion 
with respect to his left and right shoulders.  It is not 
enough, however, for an examiner to state a range of motion.  
Additional factors need to be considered, such as lack of 
normal endurance; weakened movement; excess fatigability; and 
incoordination; and functional loss due to pain, and pain on 
use, specifically limitation of motion due to pain on use 
including during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (1998).  
Moreover, there must be a full description of the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10 (1998).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Not 
only are the VA examinations inadequate in these areas, the 
Board notes that the SOC and the SSOC are completely negative 
for any of the noted regulations.  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
cervical spine disability, entitlement to 
service connection for respiratory 
disability, including asthma and 
bronchitis, and entitlement to increased 
ratings for left shoulder disability and 
for right deltoid tendinitis.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  This should 
include, but not be not limited to, all 
treatment and examination reports from 
VAMC's in Biloxi, Mississippi, and 
Indianapolis, Indiana.   The RO should 
also request that the veteran provide any 
additional relevant medical records he 
may possess.  Any negative responses or 
failures to respond must be noted in 
writing and associated with the claims 
folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a respiratory examination to 
determine the nature, extent, and 
etiology of any respiratory disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  The presence of asthma and/or 
chronic bronchitis should be ruled in or 
ruled out.  Should asthma or chronic 
bronchitis be identified, the examiner 
should state whether it is at least as 
likely as not related to the asthma and 
bronchitis reported in service.  All 
opinions must be supported by clear and 
complete rationale.

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the extent of his service-
connected left shoulder disability and of 
his service-connected right deltoid 
tendinitis.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  Moreover, 
there must be a full description of the 
effects of the disability on the 
veteran's ordinary activity, including 
the impact of the disabilities on the 
veteran's ability to work.  All opinions 
must be supported by clear and complete 
rationale.  

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disability and entitlement to service 
connection for respiratory disability, 
including asthma and/or chronic 
bronchitis.  It should also readjudicate 
the issues of entitlement to a rating in 
excess of 20 percent for left shoulder 
disability and of entitlement to a 
compensable rating for right deltoid 
tendinitis.  As to the claims for higher 
ratings, the RO must consider the 
possibility of staged ratings noted in 
Fenderson above.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
on all issues remaining in appellate 
status, to include entitlement to service 
connection for a cervical spine 
disability, and afforded an approriate 
opportunity to respond.  Such SSOC must 
contain the appropriate law and 
regulations not previously issued to the 
veteran, including, but not limited to 38 
C.F.R. 4.10, 4.40, and 4.45.  Thereafter, 
if otherwise in order, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is otherwise notified.  It must be 
emphasized, however, that he does have the right to submit 
any additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

